In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00048-CR

ROSS WILLIAMS CARNEAL, Appellant            §    On Appeal from the 355th District
                                                 Court

                                            §    of Hood County (CR13415)

V.                                          §    October 24, 2019

                                            §    Per Curiam

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $15

assessed for “Motion to Proceed/Revoke Fee,” leaving total court costs of $75. It is

ordered that the judgment of the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM